UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-4660



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BILLY LEE SNIPES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (CR-04-49-FL)


Submitted:   April 24, 2006                   Decided:   May 9, 2006


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bridgett Britt Aguirre, Fuquay-Varina, North Carolina, for
Appellant. Anne Margaret Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Billy Lee Snipes pled guilty pursuant to a plea agreement

to one count of possession of a firearm by a felon, in violation of

18   U.S.C.    §§   922(g)(1),    924(e)   (2000).      The   district   court

determined Snipes was an armed career criminal and sentenced him to

180 months’ imprisonment.         We affirm the conviction and sentence.

              Snipes   first    contends   that   he   received   ineffective

assistance of counsel.         An ineffective assistance of counsel claim

is generally not cognizable on direct appeal, but should instead be

asserted in a post-conviction motion under 28 U.S.C. § 2255 (2000).

See United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).

However, this court has recognized an exception to the general rule

when “it ‘conclusively appears’ from the record that defense

counsel did not provide effective representation.”             Id. (citation

omitted).     Because the record does not conclusively establish that

Snipes’ defense counsel provided ineffective assistance, his claim

is not cognizable on appeal.

              Next, Snipes contends that the court’s application of the

Armed Career Criminal Act (“ACCA”) violated Apprendi v. New Jersey,

530 U.S. 466 (2000), and Shepard v. United States, 544 U.S. 13

(2005), because the predicate offenses were not listed in the

indictment, admitted by him, or found by a jury beyond a reasonable

doubt.   When reviewing the district court’s application of the

Sentencing Guidelines, this court reviews the findings of fact for


                                     - 2 -
clear error and questions of law de novo.          United States v. Green,

436 F.3d 449, 456 (4th Cir. 2006).           A district court may enhance a

sentence based on the “fact of a prior conviction” regardless of

whether or not it was admitted to by the defendant or found by a

jury.     United States v. Thompson, 421 F.3d 278, 282 (4th Cir.

2005), cert. denied, 126 S. Ct. 1463 (2006). Therefore, a district

court may determine if a defendant has been convicted of the

predicate offenses required by the ACCA so long as the facts

necessary    to   support    the   enhancement    “inhere   in   the   fact   of

conviction” rather than being “extraneous to it.”                Id. at 283.

Snipes’ prior convictions are offenses covered in the ACCA.                   18

U.S.C. § 924(e)(2).         Further, the offenses occurred on different

dates, in different geographical locations, and involved different

criminal objectives and victims. See Thompson, 421 F.3d at 284-86;

United States v. Williams, 187 F.3d 429, 431 (4th Cir. 1999).

Therefore, we conclude the district court properly enhanced Snipes’

sentence under the ACCA.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly we affirm Snipes’ conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then


                                     - 3 -
counsel     may   move    this    court      for   leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and     argument    would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                       - 4 -